Decree, Surrogate’s Court, Bronx County (Lee L. Holzman, S.), entered January 18, 2008, which, after a nonjury trial in an action to set aside a deed, declared the New York deed at issue null and void and cancelled the deed, unanimously affirmed, without costs. Appeal from decision, same court and Surrogate, entered on or about January 18, 2008, unanimously dismissed, without costs, as taken from a nonappealable paper.
Plaintiff demonstrated by clear and convincing evidence that the New York deed purportedly conveying the decedent’s (the parties’ mother) interest in property to defendant was a forgery (see Albany County Sav. Bank v McCarty, 149 NY 71, 80 [1896]; Son Fong Lum v Antonelli, 102 AD2d 258, 260-261 [1984], affd 64 NY2d 1158 [1985]; see also Winfield Capital Corp. v Green Point Sav. Bank, 261 AD2d 539, 540-541 [1999]). Indeed, plaintiffs forensic document expert presented detailed testimony explaining that the signature on the subject deed was not made by the same writer as those on the exemplars in evidence. The court was presented with further testimony and documentary evidence indicating that the deed was not legitimately executed, acknowledged, and delivered. There exists no basis to disturb the court’s credibility determinations (see e.g. Saperstein v Lewenberg, 11 AD3d 289 [2004]).
We have considered defendant’s remaining contentions, *497including that plaintiff failed to produce a material witness, and find them unavailing. Concur—Tom, J.P., Gonzalez, Buckley, Sweeny and Catterson, JJ.